 
Exhibit 10.1
 
[pbsv_ex101000.jpg]
CONSULTING AGREEMENT AMENDMENT
 
CONSULTING AGREEMENT AMENDMENT (this “Amendment”), effective as of
January 1, 2019, by and among Pharma-Bio Serv, Inc., a Delaware corporation (the
“Company”), Strategic Consultants International, LLC, a Puerto Rico registered
Limited Liability Corporation (the “Consultant”), and Elizabeth Plaza, residing
in Dorado, Puerto Rico (“Plaza”).
 
W I T N E S S E T H:
 
WHEREAS, the Company, Consultant and Plaza have entered into that certain
Consulting Agreement, effective as of January 1, 2014, as such Consulting
Agreement has been and may be amended, restated or otherwise modified from time
to time (the "Consulting Agreement"). Capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Consulting
Agreement; and
 
WHEREAS, the Company, Consultant and Plaza desire to modify the Consulting
Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
 
1.
The following shall be added to the end of Section 2 of the Consulting
Agreement:
 
This Agreement shall be extended through December 31, 2019. For purposes of this
Agreement, “Extension Term” shall mean the period from January 1, 2019 through
December 31, 2019. All references in this Agreement to the “Term” shall include
the “Extension Term,” unless specifically indicated otherwise.
 
2.
All references to the “year ending October 31, 2018” in Section 5 of the
Consulting Agreement shall be amended and replaced with the “year ending October
31, 2019.”
 
3.
Except as expressly amended by the terms of this Amendment and all prior
amendments to the Consulting Agreement, the terms of the Consulting Agreement
shall remain in effect and are unchanged by this Amendment.
 
 
IN WITNESS WHEREOF, the parties have executed this Amendment in Dorado, Puerto
Rico, this 31st day of December, 2018.
 
PHARMA-BIO SERV, INC.
 
By: /s/ Pedro J. Lasanta
Name: Pedro J. Lasanta
Title:  Chief Financial Officer and Vice President-
           Finance and Administration and Secretary
STRATEGIC CONSULTANTS INTERNATIONAL LLC:
 
By: /s/ Elizabeth Plaza
Name: Elizabeth Plaza
Title: Consultant
 
/s/ Elizabeth Plaza
Elizabeth Plaza, individually
 



